Citation Nr: 1233462	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  05-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including secondary to in-service exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a January 2004 rating determination by the above Regional Office (RO). 

By way of a January 2010 order, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded a February 2009 decision by the Board that denied the Veteran's claim for service connection for diabetes mellitus.  The Court's order followed a joint motion for remand (JMR).  The Court determined that vacatur and remand were warranted because although the Veteran had requested a Board hearing, no such hearing was provided.  In July 2010, the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record. 

The case was again before the Board in August 2010 wherein the Board denied the benefits sought on appeal.  The Veteran appealed the decision and in March 2011 a JMR requested that the Court vacate the Board's decision and remand the case for readjudication.  The Court issued an order that same month, granting the JMR, and returned the case to the Board.  

The case was remanded by the Board in May 2011 for additional development and readjudication.  It has now been returned for further appellate consideration.  The requested development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran served onboard the USS DAVIS (DD-937) in the offshore deep waters of Vietnam during the Vietnam era; it did not enter the inland waterways of Vietnam at any time during his service aboard that ship.  It is not shown that the Veteran set foot on land in the Republic of Vietnam or was otherwise exposed to an herbicide agent (to include Agent Orange) during service.  

2.  The Veteran is not entitled to a presumption of herbicide exposure. 

3.  Diabetes mellitus was not first diagnosed until many years after the Veteran's active duty and is not related to such service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in August 2003, the RO informed the Veteran of its duty to assist him in substantiating his claim for service for diabetes mellitus under the VCAA, and the effect of this duty upon his claim.  An additional letter in May 2011 informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  The Veteran has been provided adequate VCAA notice.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claim.  Service treatment and personnel records were obtained and relevant post-service treatment reports are of record.  To the extent that the Veteran was able to provide identifying information, actions were taken to attempt to obtain evidence that would support his claim of Agent Orange exposure, including having obtained the deck logs from the USS DAVIS.  The Veteran has not identified any existing records that would substantiate his claim nor is there any indication that the service department's report finding, in essence, that there was no evidence of his having set foot on land in Vietnam nor of his having been exposed to herbicides, was based upon inaccurate or incomplete information. 

It is presumed that the service department's determination considered all available sources of information adequately and competently and in the normal course of its operations.  Although the Veteran claims he had been detailed to assist his commander's trip ashore in Vietnam to attend a meeting, there is no evidence that information as to his actual participation in the trip or the details about whether or not he may have disembarked from the launch exists or was included in any reports maintained by his ship.  His statements as to having been close to shore and having witnessed the spraying of Agent Orange is not an event that is verifiable by service department records nor has he expressed how it was known that any such event involved Agent Orange.  The Board finds that the RO made all reasonable efforts to assist the Veteran in obtaining evidence in this case and that further efforts would be futile. 

The Board notes that the Veteran was not examined for the purpose of addressing his diabetes mellitus claim.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed in further detail below, the evidentiary record already contains a diagnosis of diabetes mellitus.  The Board, however, finds the Veteran's statements as to having gone ashore in Vietnam in a launch with his ship's commander is not credible.  Although the Veteran was awarded the Combat Action Ribbon and he is a combat veteran for VA compensation purposes, the Board further finds his specific statements as to this matter are found to be inconsistent with the circumstances of his service aboard the USS DAVIS and with his duties as a laundry serviceman.  His description of additional duties, including as provided in an April 2011 statement, are unverified and are not supported by any other evidence of record.  There is no indication in his personnel records of his having any additional duties or training which may be reasonably assumed to have included his service aboard the commander's launch.  The service department has found that there was no evidence of his setting foot on land in Vietnam nor of his having been exposed to herbicides while in the military.  Moreover, there is no evidence of a continuity of symptoms, nor is there any competent evidence that diabetes mellitus may be related to service.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Law and Analysis

The Veteran seeks to establish service connection for diabetes mellitus type II.  He acknowledges that he did not develop diabetes mellitus until 1994, (see May 2003 Application for Compensation and Pension) and does not contend that he experienced symptoms of his currently diagnosed diabetes mellitus from discharge until the present time.  Rather he seeks to establish service connection for diabetes mellitus on a presumptive basis due to his alleged exposure to herbicide agents during active service.  

Specifically, he asserts that while serving aboard the USS DAVIS in the waters offshore of Vietnam, he was assigned to a detail that involved escorting the commander of his ship to a meeting on shore by taking a launch from the ship to the shore.  The Veteran also claims to have witnessed the mist of Agent Orange being sprayed from the deck of his ship which was anchored offshore.  See VA Form 21-4138, received in August 2003, lay statement received in December 2004, Board hearing testimony from July 2010, and lay statement received in April 2011.  

VA law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d). 

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996). 

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus type II is such a disease.  38 C.F.R. § 3.309(e).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97; see also 66 Fed. Reg. 23,166 (May 8, 2001) (comments announcement of the final rule adding diabetes to the list of Agent Orange presumptive diseases).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that a veteran was aboard at the time of the docking, and a veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, a veteran must also provide a statement indicating that he personally went ashore.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  

In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other deep-water harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.  

The Board also notes that a February 2009 C&P Bulletin, in pertinent part, indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  See February 2009 C&P Service Bulletin.  

A January 2010 VA Bulletin, provides a list of ships that had "brown water" operations during the Vietnam era.  See January 2010 C&P Service Bulletin.  The USS DAVIS is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docked to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  

A subsequent VA Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided an updated list of ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See May 2011 C&P Service Bulletin.  The updated list does not include the USS DAVIS among these ships.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

In this case, the Board finds that the record does not support the Veteran's contention that he went on land within the Republic of Vietnam.  Although his DD Form 214 shows he was awarded the Vietnam Service Medal, Combat Action Ribbon, and Meritorious Unit Commendation, these medals do not require actual in-country, on land service in the Republic of Vietnam.  See Haas, 525 F.3d at 1193-1194.  The Veteran also submitted a portion of the USS DAVIS's WestPac Cruise Book, but there is no evidence that he went ashore while serving aboard the USS DAVIS.  

The RO attempted to verify the Veteran's Vietnam service, requesting the dates of service in Vietnam as well as any documents showing in-country service.  In September 2003, the RO received a response from the National Personnel Records Center (NPRC), confirming that the Veteran served aboard the USS DAVIS, which was in the official waters of the Republic of Vietnam from October 10, 1968 to February 13, 1969.  However, they were unable to confirm the Veteran's report that he had in-country service in Vietnam.  See VA Form 3101.  

After reviewing the deck logs for the USS DAVIS, the National Archives and Records Administration (NARA) in August 2011 found that the ship was on Naval Gunfire Support (NGFS) from November 1, 1968, to November 15, 1968, but did not dock, anchor, or moor in Vietnam before heading to Japan, South Korea, and Hong Kong.  The ship returned to Vietnam around Da Nang for NGFS from December 16, 1968, to December 31, 1968.  While these records do verify that a personnel boat returned from fleet landing in Da Nang on December 19, 1968, they do not otherwise indicate that the Veteran was involved.  

Similarly, the U.S. Armed Services Center for Unit Records Research (CURR) in March 2012 reviewed the 1968 and 1969 command histories for the USS DAVIS which show that in October 1968 the ship conducted NGFS operations north of the demilitarized zone (DMZ) in the coastal waters of North Vietnam from October 10, 1968, to November 16, 1968.  From December 16, 1968, to January 8, 1969, the USS Davis conducted further NGFS operations in Da Nang and also provided gunfire support to troops ashore for the Operation Valiant Hunt amphibious landing south of Da Nang.  It was recorded that the ship anchored in Da Nang on December 16, 1968, to conduct NGFS operations.  The ship anchored several more times in Da Nang harbor on December 17, 1968, December 18, 1968, and December 19, 1968.  The ship anchored again on December 20, 1968, with small boats bringing a Vietnamese officer and a Naval officer to the ship for briefings.  The ship anchored again on December 21, 1968, December 22, 1968, and December 24, 1968.  The history and the deck logs do not document that the ship docked, transited inland waters, or that personnel set foot in the Republic of Vietnam.  The reports do not document that the Veteran was selected to go ashore with his commander and two other crewmembers to allow the commander to attend a meeting. 

In March 2012, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a formal finding of a lack of information required to verify the Veteran's in-country service in Vietnam. 

Based upon the evidence of record, the Board finds the Veteran's service on board the USS DAVIS does not fall within the definition of "service in Vietnam" in the relevant statutes and regulations.  Although the USS DAVIS is noted to have anchored off the coast of Vietnam at Da Nang, the VA Adjudication Procedure Manual (M21-1MR), specifically notes that service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.  VA compensation service procedures note that evidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in Vietnam.  See M21-MR, Part IV, Subpart ii, Chapter 1, Section H, 28(h).  Here there is no documentation that the vessel operated primarily or exclusively on the inland "brown water" waterways of Vietnam, nor is there any evidence establishing that it operated temporarily on the inland waterways or was docked to the shore.  

Although the Veteran contends that he set foot on land in Vietnam when he escorted the ship's commander to shore for a meeting using a launch, there is no evidence of record which supports this assertion.  He testified that this was the only occasion he, or to his knowledge, that anyone from his ship set foot on land in Vietnam.  The Board finds, however, that the Veteran's statement is inconsistent with the NPRC's research which found no proof that the Veteran set foot on land.  His statements as to this matter are not credible based upon his demonstrated duties and the circumstances of his service.

In summary, the Veteran has not provided probative evidence that the USS DAVIS traveled to the inland waterways or otherwise docked, moored, or anchored in the "brown waters" of Vietnam while the Veteran served aboard that vessel-or, as discussed earlier herein-that he was ever present in Vietnam nor that he had actual herbicide exposure.  Thus, while he has been diagnosed with a disease listed at § 3.309(e) (diabetes mellitus), the Veteran is not entitled to the presumption that it was incurred in or aggravated by service on the basis of exposure to an herbicide agent during service in the Republic of Vietnam.  

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran alleges that he was exposed to herbicides primarily while on board a ship that was in the official waters of Vietnam.  As noted previously, there is no official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  Therefore, his assertion without more, simply does not does not support the claim that he was, in fact, actually exposed to Agent Orange or any other herbicide agent in service.  

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of diabetes mellitus, the Board notes that, in this case, service treatment records fail to reveal any symptomatology suggestive of diabetes mellitus.  Furthermore, post-service treatment records show the initial diagnosis of diabetes in the 1990s, more than 20 years after his separation from active duty.  Thus, presumptive service connection for manifestation of a chronic disability within one year after separation from service is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Also, there is an essential absence of continuity of symptomatology during those intervening years after service ended and before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Although not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence linking the Veteran's lung cancer to his military service several decades earlier.  As a result, the Board finds that service connection for diabetes mellitus is not warranted.

In reaching the above conclusions, the Board has considered the Veteran's contentions, his complaints to healthcare providers, his written statements, and the testimony provided at his personal hearing in July 2010.  As to his assertions that he developed diabetes mellitus due to military service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  A Veteran's assertions have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his diabetes mellitus are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly involve matters requiring medical expertise.  

Although he has asserted that he set foot on land in Vietnam while serving offshore aboard the USS DAVIS the ship was in inland waters, the credible evidence is against this claim.  There is no evidence of diabetes mellitus in service nor for many years after service.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for diabetes mellitus, type II, is denied. 



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


